DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1 and 13 have been amended to include the limitation of “room temperature storage”, “said room temperature storage being prior to isomerization during a boiling phase of beer making”, ”storing at room temperature prior to isomerization during a boiling phase of beer making”.
In regard to the isomerization of hops and addition of magnesium oxide to hops, the instant specification provides the following support:
 [0002] The alpha acids in hops are found in the resin glands of the hop plant. During beer production, the alpha acids isomerize into iso-alpha acids. Common alpha acids include humulone, adhumulone, cohumulone, posthumulone, and prehumulone. The most common iso-alpha acids are cis- and trans-isohumulone. 
[0004] Typically, bittering hops may be added during a boil phase of beer making, while flavor hops and aroma hops may be added at the end of the boil phase. Hops added at the end of the boil phase may not be isomerized and may not contribute substantially to the bitterness of the beer. 
[0007] A shelf-stabilized form of hops may be produced by mixing hops with rice bran and magnesium oxide. The stabilized hops may be contained in a paper filter for use during brewing. The rice bran may act as a surfactant or emulsifier during the boil phase of the brewing process. The magnesium oxide may accelerate isomerization during boiling, and by keeping the ingredients in a paper filter container, the magnesium oxide may be in close contact with the hops during beer making. It is believed that the magnesium oxide or other metal salt may offset the degradation of alpha acids at room temperature by slowly isomerizing the alpha acids. A typical form of shelf-stabilized hops may contain rice bran at amounts of 25% or more by weight of hops, and magnesium oxide at 3% or more by weight of hops. The mixture may be ground and pelletized prior to being contained in a paper filter. 
[0011] The magnesium oxide may slowly isomerize the alpha acids while sitting on the shelf, which may counteract the natural degradation of the hops. Additionally, the magnesium oxide, by being in close proximity to the hops while in the filter paper container, may increase alpha acid extraction during brewing. 
boiling kettle in the filter paper containers. Because the magnesium oxide may be kept in close proximity to the hops while in the filter paper, the magnesium oxide may act as a process aid or catalyst to convert alpha acids into iso-alpha acids during the beer making process. In many cases, the magnesium oxide may remain in the filter paper, so that it may not adversely affect the final beer taste.
[0013] Magnesium oxide and other food-grade metal salts isomerize alpha acids at high temperatures, typically between 50 and 100 C. Such a reaction may occur at a much slower pace at room temperature, and the composition may produce a shelf-stabilized formula that may isomerize alpha acids at roughly the same rate as the alpha acids may degrade. When this isomerization occurs, the alpha acids may be preserved for later use in the beer brewing process. 
[0014] Any food-grade metal salt may be used in place of the magnesium oxide described above. The metal salt is used to convey the isomerization of alpha-acids to iso-alpha-acids. The metal salt may be any from the group consisting of magnesium oxide, magnesium sulfate, magnesium chloride, calcium oxide, calcium chloride, sodium hydroxide, potassium hydroxide, sodium carbonate, calcium carbonate, and mixtures thereof. 
[0023] The shelf-stabilized sachets may be kept at room temperature for six months, nine months, a year, or longer. In several experiments, the sachets retained the same bittering strength over six months without degrading.

The original claims and the instant specification provide support for the following:
-- shelf-stabilized hops product, said product comprising: hops flowers; rice bran; and magnesium oxide (original claim 1, [0007] of specification);
-- A method of manufacturing a stabilized hops product, said method comprising: grinding hops flowers to a powder; adding rice bran and magnesium oxide to said powder to form a mixture; and pressing said mixture to form pellets (original claim 13);
--The magnesium oxide may accelerate isomerization during boiling;

--The shelf-stabilized sachets may be kept at room temperature.
Neither original claims nor the instant specification provide support for the active method step of storing the hop product at room temperature prior to isomerization during a boiling phase of beer making.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 105907504) in view of Yamaguchi et al (US 2009/0092735 A1), Matsutani et al  (JP 3606656 B2) and homebrewtalk.com (Coffee Filters as Mini Hop Bags?).
Claim 1 is directed to the stabilized hop product comprising hop flowers, rice bran and magnesium oxide. Claim 13 is directed to a method of manufacturing a stabilized hops product, by grinding hops flowers to a powder, adding rice bran and magnesium oxide to said powder to form a mixture. 
Claims 1 and 13 have been amended to include the limitation of “room temperature storage”, “said room temperature storage being prior to isomerization during a boiling phase of beer making”, “storing at room temperature prior to isomerization during a boiling phase of beer making”.
Feng et al discloses production of hop product by “from heterogeneous hops granules comprises crushing hops, adding magnesium oxide to hop powder, pelletizing heterogeneous hop powder, packaging heterogeneous hops” (Abstract). 

Feng et al discloses:
Production of alpha -acid from heterogeneous hops granules comprises: 
(A) --drying fresh hops, compressing, and cold storing for 1 month; 
      --crushing in drum crusher at 246 revolutions/minute; and 
       --passing through 8-mesh sieve to obtain hop powder; 
(B) --slowly adding hop powder to mixing tank and maintaining humidity at 7-10%; 
      --uniformly distributing 1.2-1.4% magnesium oxide when hop powder is half the volume of mixing tank, in which magnesium oxide is divided into four equal parts which are completely distributed in 10 minutes, each distribution time being 1 minute; and 
--fully stirring for 20-30 minutes to prepare heterogeneous hop powder (Description on Basic Abstract).
Hence, Feng discloses addition of magnesium oxide to the fresh hops that have been previously dried, cold stored, crushed and passed through a mesh sieve to obtain hop powder. 
Feng discloses that the mixture of magnesium oxide is packaged in aluminum foil bag, “vacuumized”, filled with nitrogen and sealed (Abstract). Feng discloses placing the foil bags into an incubator. The step of placing the foil bags into an incubator reads on room temperature storage. The step of “isomerization during a boiling phase of beer making” has not been performed yet. Therefore, the step of placing the foil bags into an incubator reads on room temperature storage that occurs prior to “isomerization during a boiling phase of beer making”.
Feng et al is silent as to the addition of rice bran to the composition comprising ground hops and magnesium oxide.

Matsutani et al discloses:
To produce a powder, containing lecithin, capable of readily performing handling and blending with a food or a feed, enabling the addition of a large amount of the lecithin, improving the texture and the keeping quality and reducing the scorching and mold releasability in the food and suitable as a material for the food and feed excellent in the keeping quality by adsorbing the hardly handleable lecithins which are a liquid or a pasty at normal temperatures and have high tackiness and further high hygroscopicity on an excipient and producing the powder having a film formed on the outside thereof so as to prevent the hygroscopicity. SOLUTION: This powder containing lecithin is obtained by mixing at least one excipient selected from a grain flour, a seed powder, a potato powder, starch, an oil cake, a rice bran, food manufacture's by-products, an animal refuse and a mineral powder with lecithins obtained from an animal and a plant, adsorbing the resultant mixture on an excipient, then mixing or bringing the prepared material into contact with an aqueous solution or an aqueous dispersion of a water-soluble high-molecular material, subsequently drying the prepared substance and thereby forming a film of the water-soluble polymeric material on the outside thereof (Abstract).

Hence, Matsutani et al discloses various edible carriers that are suitable for powdering lecithin. Among these suitable carriers/excipients, Matsutani et al discloses grain flour, a seed powder, a potato powder, starch, an oil cake, a rice bran, etc. As stated above, Feng et al is silent as to the addition of rice 
Claims 1 further includes the limitation of include the limitation of a “paper filter container”. 
Claims 13 further includes the limitation of “placing said mixture in the paper filter container”.
Homebrewtalk.com suggests using paper coffee filter as a container for hops where the paper coffee filter is tied with strings like a teabag and then added to the wort. Therefore, the idea of placing the hop mixture into the paper filter container is not novel. One of ordinary skill in the art would have been motivated to further place the hop product into a paper filter bag for further addition to wort as suggested by homebrewtalk.com.
In regard to the amount of rice bran (claims 2-5, 11 and 14-16), Yamaguchi et al discloses 15-90% of edible carrier ([0004]).
In regard to the amount of magnesium oxide (claims 6-8, 11 and 17-18), Feng et al discloses 1.2-1.4% of magnesium oxide (Abstract).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 9, 12 and 19, Feng et al discloses pelletizing hop powder (Title, Abstract).
In regard to claim 10, Feng et al discloses drying fresh hops, compressing, and cold storing for 1 month; crushing in drum crusher at 246 revolutions/minute; and passing through 8-mesh sieve to obtain hop powder (page 2 of the machine translation).

Response to Arguments
Applicant's arguments filed 03/01/2021 been fully considered but they are not persuasive.
The previous rejection of claims 1 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. However, as a result of claims’ amendments, claims 1-20 are now rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
room temperature storage”, “said room temperature storage being prior to isomerization during a boiling phase of beer making”, “storing at room temperature prior to isomerization during a boiling phase of beer making”.
In regard to the isomerization of hops and addition of magnesium oxide to hops, the instant specification provides the following support:
 [0002] The alpha acids in hops are found in the resin glands of the hop plant. During beer production, the alpha acids isomerize into iso-alpha acids. Common alpha acids include humulone, adhumulone, cohumulone, posthumulone, and prehumulone. The most common iso-alpha acids are cis- and trans-isohumulone. 
[0004] Typically, bittering hops may be added during a boil phase of beer making, while flavor hops and aroma hops may be added at the end of the boil phase. Hops added at the end of the boil phase may not be isomerized and may not contribute substantially to the bitterness of the beer. 
[0007] A shelf-stabilized form of hops may be produced by mixing hops with rice bran and magnesium oxide. The stabilized hops may be contained in a paper filter for use during brewing. The rice bran may act as a surfactant or emulsifier during the boil phase of the brewing process. The magnesium oxide may accelerate isomerization during boiling, and by keeping the ingredients in a paper filter container, the magnesium oxide may be in close contact with the hops during beer making. It is believed that the magnesium oxide or other metal salt may offset the degradation of alpha acids at room temperature by slowly isomerizing the alpha acids. A typical form of shelf-stabilized hops may contain rice bran at amounts of 25% or more by weight of hops, and magnesium oxide at 3% or more by weight of hops. The mixture may be ground and pelletized prior to being contained in a paper filter. 
[0011] The magnesium oxide may slowly isomerize the alpha acids while sitting on the shelf, which may counteract the natural degradation of the hops. Additionally, the magnesium oxide, by being in close proximity to the hops while in the filter paper container, may increase alpha acid extraction during brewing. 
[0012] During the beer making process, the stabilized hops may be placed in the boiling kettle in the filter paper containers. Because the magnesium oxide may be kept in close 
[0013] Magnesium oxide and other food-grade metal salts isomerize alpha acids at high temperatures, typically between 50 and 100 C. Such a reaction may occur at a much slower pace at room temperature, and the composition may produce a shelf-stabilized formula that may isomerize alpha acids at roughly the same rate as the alpha acids may degrade. When this isomerization occurs, the alpha acids may be preserved for later use in the beer brewing process. 
[0014] Any food-grade metal salt may be used in place of the magnesium oxide described above. The metal salt is used to convey the isomerization of alpha-acids to iso-alpha-acids. The metal salt may be any from the group consisting of magnesium oxide, magnesium sulfate, magnesium chloride, calcium oxide, calcium chloride, sodium hydroxide, potassium hydroxide, sodium carbonate, calcium carbonate, and mixtures thereof. 
[0023] The shelf-stabilized sachets may be kept at room temperature for six months, nine months, a year, or longer. In several experiments, the sachets retained the same bittering strength over six months without degrading.

The original claims and the instant specification provide support for the following:
-- shelf-stabilized hops product, said product comprising: hops flowers; rice bran; and magnesium oxide (original claim 1, [0007] of specification);
-- A method of manufacturing a stabilized hops product, said method comprising: grinding hops flowers to a powder; adding rice bran and magnesium oxide to said powder to form a mixture; and pressing said mixture to form pellets (original claim 13);
--The magnesium oxide may accelerate isomerization during boiling;
--Magnesium oxide and other food-grade metal salts isomerize alpha acids at room temperature;

Neither original claims nor the instant specification provide support for the active method step of storing the hop product at room temperature prior to isomerization during a boiling phase of beer making.
Further in response to Applicant’s arguments on page 6 of the Reply, it is noted that Feng discloses that the mixture of magnesium oxide is packaged in aluminum foil bag, “vacuumized”, filled with nitrogen and sealed (Abstract). Feng discloses placing the foil bags into an incubator. The step of placing the foil bags into an incubator reads on room temperature storage. The step of “isomerization during a boiling phase of beer making” has not been performed yet. Therefore, the step of placing the foil bags into an incubator reads on room temperature storage that occurs prior to “isomerization during a boiling phase of beer making”.
Further in response to Applicant’s arguments on pages 6-7 of the Reply, it is noted that Homebrewtalk.com suggests using paper coffee filter as a container for hops where the paper coffee filter is tied with strings like a teabag and then added to the wort. Therefore, the idea of placing the hop mixture into the paper filter container is not novel. One of ordinary skill in the art would have been motivated to further place the hop product into a paper filter bag for further addition to wort as suggested by homebrewtalk.com. This step is not required to occur right before addition of hops to wort.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791